DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application.
The independent claims 1 and 9 is directed towards receiving a request for a time of availability, retrieving business information, creating data graph, analyzing data graph, determining best route, and sending the information. 
Further, the system and method merely analyze and match the businesses based on the location and route information. This is describing an abstract idea under the certain method of organizing human activity grouping. The claimed invention is performing a business method that applies the business method to generic technological elements.
The system is merely using the generic technology to implement the aspect of businesses. Thus the claimed invention is directed towards a fundamental economic practice as well as a commercial interaction between a customer and a service provider which both groupings are directed under Certain Method of Organizing Human Activity.
Step 2(a)(II) analysis considers the additional elements in terms of transforming the abstract idea into a practical application. The additional elements of the independent claims are “a business enterprise database”, “a business enterprise database comprising a plurality of business enterprise locations, and a good or service provided by at business enterprise location, and a time of order preparation for each good or service”, and a “mobile device”. The additional elements are described in the originally filed specification are merely describing generic technological elements of computing device and other elements performing their intended function within a generic technological environment (database for storing, processor and programming instructions for processing data). The additional elements do not transform the abstract idea into a practical application as they do not recite technological solutions to a technological problem or implementing using a particular machine. Refer to MPEP 2106.05(f) and 2106.05(h). 
The consideration regarding the additional elements merely utilizing generic technology to implement a routing system within a specific field of use for service provider. Refer to MPEP 2106.05(f) and 2106.05(h).
Step 2(b) analysis considers the additional elements in terms of being significantly more than the abstract idea identified. The additional elements are merely describing generic technological elements of computing device and other elements performing their intended function within a generic technological environment (database for storing, processor and programming instructions for processing data). The additional elements are not significantly more than the abstract idea identified as they do not recite technological solutions to a technological problem or implementing using a particular machine. Refer to MPEP 2106.05(f) and 2106.05(h).
The dependent claims recite additional elements that do not transform the abstract idea into a practical application or are significantly more than the abstract idea identified. The additional elements are merely describing generic technological elements that are used to apply the abstract idea (describing the technology of the voice connection). The technological elements do not transform into a practical application or are significantly more than the abstract idea identified.
Thus the claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application, therefore claims 1-16 are rejected under 35 USC 101 for being directed towards non-eligible subject matter.

Allowable Subject Matter
Claims 1-16 are allowable over prior art. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687